                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
DESMOND DEMONTEGNAC,                      )
                                          )
            Plaintiff,                    )
                                          )
            v.                            )                 Civil Action No.
                                          )                 18-12215-FDS
SELENE FINANCE LP, and                    )
SELECT PORTFOLIO SERVICING, INC.,         )
                                          )
            Defendants.                   )
__________________________________________)


                                   ORDER OF DISMISSAL

SAYLOR, J.

       This is dispute concerning a delinquent home mortgage. Plaintiff Desmond

Demontegnac is proceeding pro se.

       On October 3, 2007, Desmond and Sophia Demontegnac obtained a loan secured by a

mortgage on their residence at 36 Wentworth Street, Boston, Massachusetts. At some point, the

Demontegnacs fell behind on their payments. Although the loan remains delinquent, defendant

Selene Finance LP, which now services the mortgage on behalf of the creditor, has not yet

commenced foreclosure proceedings.

       Demontegnac filed a complaint and motion for temporary restraining order in state court

on September 19, 2018. The self-prepared complaint asserts seven causes of action for various

types of alleged unfair business practices against Selene and defendant Select Portfolio

Servicing, Inc. (“SPS”), the former mortgage servicer that transferred rights to Selene in June

2018. On October 24, 2018, defendants removed the action to federal court.

       On October 31 and November 20, 2018, Selene and SPS, respectively, filed motions to
dismiss, contending that the complaint violates the pleading standard set forth in Fed. R. Civ. P.

8. On December 14 and December 20, 2018, the Court ordered Demontegnac to show cause (or,

alternatively, to file an amended complaint that comports with the rules) in writing on or before

January 14, 2019, why the claims against defendants should not be dismissed for failure to

comply with Rule 8 and for failure to state a claim upon which relief can be granted.

       On December 31, 2018, Demontegnac responded to that order with a self-prepared

pleading titled “Timely Specific Objections, in Response and Supplement to Remand Re:

Removal/Dismiss Motion as Asked.” That response deals mainly with his objections to

defendants’ removal of the action to federal court, and does not clarify his claims. Nothing else

was filed before the January 14, 2019 deadline.

       Because Demontegnac has failed to show cause or file an amended complaint as ordered

by the Court, the complaint is DISMISSED pursuant to Fed. R. Civ. P. 8 and 12(b)(6).

So Ordered.



                                                      /s/ F. Dennis Saylor IV
                                                      F. Dennis Saylor IV
Dated: January 15, 2019                               United States District Judge




                                                  2
